UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (RULE 13d - 102) Information to be included in statements filed pursuant to Rules 13d-1(b), (c) and (d) and amendments thereto filed pursuant to 13d-2(b) (AMENDMENT NO.2)* Broadcast International, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 11131M100 (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the Following Pages) 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Gem Partners ,LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.4% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Gem Investment Advisors, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.4% TYPE OF REPORTING PERSON* OO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Daniel M. Lewis 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.4% TYPE OF REPORTING PERSON* IN, HC *SEE INSTRUCTIONS BEFORE FILLING OUT! This Amendment is filed with respect to the shares of common stock, $.05 par value (the "Common Stock") of Broadcast International, Inc. (“Issuer”) beneficially owned by the Reporting Persons identified below as of February 8, 2013 and amends and supplements the Schedule 13G filed on January 3, 2011, as previously amended (collectively, the "Schedule 13G").Except as set forth herein, the Schedule 13G is unmodified. The names of the persons filing this statement on this Schedule 13G (collectively, the “Reporting Persons”) are: - Gem Partners, LP (the “Gem Partners”). - Gem Investment Advisors, LLC (“Advisors”). - Daniel M. Lewis (“Lewis”). Advisors is the general partner of Gem Partners.Mr. Lewis is the managing member of Advisors. ITEM 4.OWNERSHIP. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: (i) Gem Partners beneficially owns 10,799,999 shares of Common Stock, consisting of: (A) 7,466,666 shares of Common Stock, and (B) warrants (“Warrants”) exercisable for 3,333,333 shares of Common Stock. (ii) Advisors, as the general partner of Gem Partners, beneficially owns the 10,799,999 shares of Common Stock beneficially owned by Gem Partners. (iii) Mr. Lewis, as the controlling person of Advisors, is deemed to beneficially own the 10,799,999 shares of Common Stock beneficially owned by Advisors. (iv) Collectively, the Reporting Persons beneficially own 10,799,999 shares of Common Stock. (b) Percent of Class: (i) Gem Partners’ beneficial ownership of 10,799,999 shares of Common Stock represents 9.4% of all of the outstanding shares of Common Stock. (ii) Advisors’ beneficial ownership of 10,799,999 shares of Common Stock represents 9.4% of all of the outstanding shares of Common Stock. (iii) Mr. Lewis’s beneficial ownership of 10,799,999 shares of Common Stock represents 9.4% of all of the outstanding shares of Common Stock. (iv) Collectively, the Reporting Persons’ beneficial ownership of 10,799,999 shares of Common Stock represents 9.4% of all of the outstanding shares of Common Stock. (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote Not applicable. (ii) Shared power to vote or to direct the vote of shares of Common Stock: Gem Partners, Advisors and Mr. Lewis have shared power to vote or direct the vote of the 10,799,999 shares of Common Stock beneficially owned by Gem Partners. (iii) Sole power to dispose or to direct the disposition of shares of Common Stock: Not applicable. (iv) Shared power to dispose or to direct the disposition of shares of Common Stock: Gem Partners, Advisors and Mr. Lewis have shared power to dispose or direct the disposition of the 10,799,999 shares of Common Stock beneficially owned by Gem Partners. ITEM 10.CERTIFICATION. By signing below the undersigned certifies that, to the best of its or his knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete, and correct. Dated:February 14, 2013 GEM PARTNERS, LP By: Gem Investment Advisors, LLC, as General Partner By: /s/ Daniel M. Lewis Daniel M. Lewis, Managing Member GEM INVESTMENT ADVISORS, LLC By: /s/ Daniel M. Lewis Daniel M. Lewis, Managing Member /s/ Daniel M. Lewis Daniel M. Lewis
